

116 S2480 IS: PILT Reauthorization Act of 2019
U.S. Senate
2019-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2480IN THE SENATE OF THE UNITED STATESSeptember 16, 2019Mr. Wyden (for himself, Mr. Crapo, Mr. Merkley, Mr. Risch, Mr. Bennet, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 31, United States Code, to reauthorize the payment in lieu of taxes program through
			 fiscal year 2029.
	
 1.Short titleThis Act may be cited as the PILT Reauthorization Act of 2019. 2.Reauthorization of payment in lieu of taxes programSection 6906 of title 31, United States Code, is amended in the matter preceding paragraph (1) by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2029.